     Case 19-05815-CL13         Filed 03/24/20      Entered 03/24/20 13:49:33         Doc 52      Pg. 1 of 9




 1
     Deepalie Milie Joshi, Esq. SBN 270303
     Joshi Law Group
 2   8555 Aero Drive, Suite 303
 3   San Diego, CA 92123
     Telephone: 619-822-7566
 4
     Email: milie@joshilawgroup.com
 5

 6
     Attorney for Debtor, Isha Deen
 7

 8

 9                         UNITED STATES BANKRUPTCY COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11

12   In Re                                                       BK Case No.: 19-05815-13
13   Isha Deen, an individual,                                   Chp:     13
14
              Debtor.                                            Related Cases –
15
                                                                 Adv. Case No: 19-90151-CL
16                                                               Adv. Case No: 19-90150-CL
17    ISHA DEEN and KEVIN KHWAJA,                                Adv. Case No: 20-90007-CL
18
                           Plaintiffs,
      v.                                                         NOTICE OF EMERGENCY
19
                                                                 MOTION AND EMERGENCY
20    CHODRY DEEN, SANA DEEN, and                                MOTION TO BE RELIEVED
21    SIDRA DEEN,                                                AS COUNSEL FOR DEBTOR
                         Defendants.                             ISHA DEEN & CO-PLAINTIFF,
22
                                                                 KEVIN KHWAJA
23

24
      ISHA DEEN and KEVIN KHWAJA,                                Hon. Christopher B. Latham
25                        Plaintiffs,
                                                                 Date: [none set]
26
      v.                                                         Time: [none set]
27                                                               Dept: 5
28    EOIN KREDITOR, DAVID LAWRENCE,                             Room: 318
                                                        -1-
     ________________________________________________________________________________________________________

       NOTICE OF EMERGENCY MOTION & EMERGENCY MOTION TO BE RELIEVED AS
                                                  COUNSEL
     Case 19-05815-CL13         Filed 03/24/20      Entered 03/24/20 13:49:33         Doc 52      Pg. 2 of 9




 1    NATALIE FITZGERALD, and
      FITZGERALD YAP & KREDITOR, LLP,
 2
      and DOES 1-10,
 3
                         Defendants.
 4

 5

 6

 7
                   NOTICE OF EMERGENCY MOTION AND MOTION
 8
             PLEASE TAKE NOTICE that this matter is being filed on an emergency
 9
     basis pursuant to Local Rule 9013-9. As an emergency motion the matter will not
10
     be set for hearing unless deemed necessary by the Court. Attorney, Deepalie Milie
11
     Joshi, Esq. of Joshi Law Group is moving to be relieved as counsel for Debtor,
12
     ISHA DEEN in the Debtor’s bankruptcy matter and all pending adversary
13
     proceedings. This Motion is based upon this Notice of Motion, the Moving Papers
14
     and Declarations in support thereof, the proposed order, and all pleadings and files
15
     in this action, and upon such other matters presented to the Court if necessary.
16
                          STATEMENT OF FACTS & CASE STATUS
17
             In or about September 2019, Isha Deen ("Debtor") and her husband, Kevin
18
     Khwaja retained Joshi Law Group for representation in filing a voluntary Chapter
19
     13 bankruptcy proceeding, which was filed with this court on September 28, 2019
20
     as case number 19-05815-CL13. Debtor’s request for bankruptcy relief is the
21
     inevitable result of years of lengthy litigation with Debtor’s family, inadequate
22
     representation in the trial court, and depletion of all financial resources from
23
     supporting the litigation. The initial 341 hearing was held on November 8, 2019,
24
     continued 341 hearing was held on December 6, 2019, and the matter was then set
25
     for confirmation by the Chapter 13 Trustee. Prior to the hearing on the objection to
26
     confirmation, Debtor, through counsel, filed separate Notices of Removal for each
27
     of the pending state court litigation matters against her former attorneys and her
28
                                                        -2-
     ________________________________________________________________________________________________________

       NOTICE OF EMERGENCY MOTION & EMERGENCY MOTION TO BE RELIEVED AS
                                                  COUNSEL
     Case 19-05815-CL13         Filed 03/24/20      Entered 03/24/20 13:49:33         Doc 52      Pg. 3 of 9




 1   family, respectively assigned case numbers 19-90150-CL and 19-90151-CL. The
 2   Court continued the initial hearing on the Trustee’s objection to confirmation to
 3   allow additional briefing from the parties in regards to Debtor’s qualification for
 4   Chapter 13 under debt limits set by 11 U.S.C. §109(e).
 5           The continued hearing on the Trustee’s objection to confirmation was held
 6   on March 11, 2020, where the Court ruled that the Debtor was not barred by debt
 7   limits under 11 U.S.C. §109(e) as the amount of debt could not be ascertained in a
 8   clear and concise manner. The court further continued the hearing to allow the
 9   Parties to address the trustee’s linger issues in objection to confirmation.
10           On March 16, 2020 without notifying counsel or obtaining counsel’s
11   permission, Debtor and Debtor’s spouse filed pleadings with the Orange County
12   Superior Court under counsel’s name using their own OneLegal online court filing
13   account. The relationship between Debtor and counsel at this point had become
14   quite strained already such that attempts at basic communication are wrought with
15   discord. When counsel was informed by opposing counsel of the filing in Orange
16   County Superior Court, counsel addressed the issue with Debtor, and ultimately
17   decided to file this present motion.
18                                                MOTION
19           Isha Deen and Kevin Khwaja retained counsel, Deepalie Milie Joshi, Esq. on
20   or about September 18, 2019 for representation in a personal bankruptcy
21   proceeding to be filed on an emergency basis to stay an upcoming state court trial
22   set for October 2019. On September 28, 2019, Debtor, Isha Deen, filed her
23   personal Chapter 13 bankruptcy, in which the Plan would be funded by her
24   husband’s employment income. Counsel also appeared as bankruptcy counsel in
25   the related state court proceedings to enforce the bankruptcy automatic stay.
26           Debtor’s sisters and counsel for Fitzgerald Yap & Kreditor, LLP appeared at
27   the continued 341 hearing held on December 6, 2019, which lasted nearly two
28   hours. Debtor was asked some questions by opposing counsel, but most of the
                                                        -3-
     ________________________________________________________________________________________________________

       NOTICE OF EMERGENCY MOTION & EMERGENCY MOTION TO BE RELIEVED AS
                                                  COUNSEL
     Case 19-05815-CL13         Filed 03/24/20      Entered 03/24/20 13:49:33         Doc 52      Pg. 4 of 9




 1   interaction between parties was held off the record and directed to some extent by
 2   the Chapter 13 Trustee. At the trustee’s behest, the parties discussed potential
 3   settlement options. However, the parties were still very much in dispute at the
 4   conclusion of the hearing. Shortly thereafter, the relationship between Counsel and
 5   the Debtor began to deteriorate. Counsel took proactive steps to try to keep the
 6   relationship in working order. However, between March 13 and March 20, 2020,
 7   the relationship between Counsel and Debtor had deteriorated to an irreparable
 8   extent. Counsel has been ordered by Debtor to take no further actions on their
 9   behalf. However, Debtor refuses to sign any substitutions of attorney forms. As
10   such, counsel is stuck in a position of not being able to take any actions in the
11   matters despite pending deadlines.
12           As such, Counsel moves to be relieved as Counsel for Debtor, Isha Deen in
13   this present Motion and is seeking similar relief from representation of the Debtor
14   and her spouse Kevin Khwaja in all related adversary proceedings. Counsel is
15   filing this motion on an emergency basis due to 1) the current public health crisis
16   and stay-at-home order making it more difficult for Debtor to find new counsel; 2)
17   the upcoming deadline on April 6, 2020 to respond to an adversary proceeding
18   filed against Debtor; 3) the potential for harm to Debtor’s case if Counsel is not
19   relieved but is forbidden to take action on Debtor’s case; and 4) the potential for
20   harm to Counsel due to actions taken by Debtor on underlying matters purportedly
21   under Counsel’s name.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                        -4-
     ________________________________________________________________________________________________________

       NOTICE OF EMERGENCY MOTION & EMERGENCY MOTION TO BE RELIEVED AS
                                                  COUNSEL
     Case 19-05815-CL13         Filed 03/24/20      Entered 03/24/20 13:49:33         Doc 52      Pg. 5 of 9




 1           WHEREFORE, Counsel for Debtor prays:
 2

 3           A.      For an Order granting the Emergency Motion to be Relieved As
 4                   Counsel for Debtor in the Chapter 13 bankruptcy matter and all
 5                   related adversary matters as set forth in the Proposed Order attached
 6                   hereto as Exhibit A;
 7           B.      For leave of Court on behalf of the Debtor and her spouse to seek
 8                   extensions for filing deadlines until they are able to retain new
 9                   counsel;
10           C.      For leave of Court to file a separate motion for approval of an award
11                   of attorney's fees and costs; and
12           D.      For such other and further relief as the Court may deem just and
13                   proper.
14

15

16
     DATED: March 24, 2019                                   JOSHI LAW GROUP
17                                                           /s/ Deepalie Milie Joshi, Esq.
18
                                                             By: Deepalie Milie Joshi, Esq.
19
                                                             Joshi Law Group
20                                                           Attorney for Debtor,
21
                                                             Isha Deen

22

23

24

25

26

27

28
                                                        -5-
     ________________________________________________________________________________________________________

       NOTICE OF EMERGENCY MOTION & EMERGENCY MOTION TO BE RELIEVED AS
                                                  COUNSEL
     Case 19-05815-CL13   Filed 03/24/20   Entered 03/24/20 13:49:33   Doc 52   Pg. 6 of 9




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                   EXHIBIT - A
28

29
        Case 19-05815-CL13                Filed 03/24/20         Entered 03/24/20 13:49:33           Doc 52       Pg. 7 of 9
CSD 3000A [07/01/18]
Name, Address, Telephone No. & I.D. No.
Deepalie Milie Joshi, Esq., SBN 270303
JOSHI LAW GROUP
8555 Aero Drive, Ste. 303
San Diego, CA 92123
Tel: (619)822-7566
milie@joshilawgroup.com



                    UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
                    325 West F Street, San Diego, California 92101-6991

In Re    ISHA DEEN


                                                                          Debtor.         BANKRUPTCY NO.      19-05815-CL13

ISHA DEEN & KEVIN KHWAJA

                                                                                          ADVERSARY NO.    19-90150-CL
                                                                          Plaintiff(s)

v. EOIN KREDITOR, DAVID LAWRENCE, NATALIE
FITZGERALD, and FITZGERALD YAP & KREDITOR                                                 Date of Hearing:
                                                                                          Time of Hearing:
                                                                          Defendant(s)    Name of Judge: Hon Christopher B. Latham


                                                              ORDER ON
                                    EMERGENCY MOTION TO BE RELIEVED AS COUNSEL



           The court orders as set forth on the continuation pages attached and numbered 2 through 2 with exhibits, if any,

 for a total of 2 pages. Motion/Application Docket Entry No.                 .

 //

 //

 //

 //



 DATED:
                                                                           Judge, United States Bankruptcy Court
       Case 19-05815-CL13           Filed 03/24/20       Entered 03/24/20 13:49:33          Doc 52      Pg. 8 of 9
 CSD 3000A [07/01/18]                                                                               Page 2 of 2

ORDER ON EMERGENCY MOTION TO BE RELIEVED AS COUNSEL
DEBTOR: ISHA DEEN                                                                        CASE NO.:19-05815-CL13
                                                                                         ADV NO.:19-90150-CL

The Court having reviewed the moving papers, other related filed documents and declarations by interested parties and
notice and opportunity to oppose having been given pursuant to Local Rule 9013-9, and good cause appearing,

The Court Orders as Follows:

1) The Emergency Motion to Be Relieved As Counsel for the Debtor, Isha Deen, filed by Deepalie Milie Joshi, Esq. is
GRANTED;

2) Deepalie Milie Joshi, Esq., dba Joshi Law Group, is relieved from it's duties as counsel of record for the Debtor,
ISHA DEEN in her Chapter 13 bankruptcy proceeding and as counsel in adversary proceeding cases numbered 19-90150-
CL, 19-90150-CL and 20-90007-CL;

3) Deepalie Milie Joshi, Esq., dba Joshi Law Group, is relieved from it's duties as counsel for KEVIN KHWAJA in adversary
proceeding cases numbered 19-90150-CL, 19-90151-CL, and 20-90007-CL;

3) Counsel, Deepalie Milie Joshi, Esq., has leave from the Court to file a separate motion for approval of an award of
attorney's fees and costs, if applicable.


IT IS SO ORDERED.




CSD 3000A
     Case 19-05815-CL13         Filed 03/24/20      Entered 03/24/20 13:49:33         Doc 52      Pg. 9 of 9




 1
                                     CERTIFICATE OF SERVICE
 2   I hereby certify that the above and foregoing instrument was served upon all
 3   counsel of record in the above entitled and numbered cause on the date listed
     below.
 4

 5

 6
             __X__ Via ECF

 7   Chapter 13 Trustee, Thomas H. Billingslea <Billingslea@thb.coxatwork.com>
 8
     James A. Hayes, Jr., for creditors/defendants – Eoin Kreditor, David Lawrence,
 9
     Natalie Fitzgerald, and Fitzgerald Yap & Kreditor LLP –
10   <jhayes@zinserhayes.com>
11
     Robert Zahradka on behalf of Creditor PennyMac Loan Services, LLC
12   <caecf@tblaw.com>
13
              X        Via Overnight Mail
14

15   Chodry Deen
     Sana Deen
16
     Sidra Deen
17   PO Box 437
18
     Rancho Santa Fe, CA 92067

19           X     via electronic mail with telephonic notice
20
     Isha Deen, Debtor, <mailisha00@gmail.com>
21

22   Kevin Khwaja, Co-Plaintiff, <fortune50pm@gmail.com>
23

24   DATED: March 24, 2019                                   JOSHI LAW GROUP
25
                                                             /s/ Deepalie Milie Joshi, Esq.
26

27                                                           By: Deepalie Milie Joshi, Esq.
                                                             Joshi Law Group
28
                                                        -6-
     ________________________________________________________________________________________________________

       NOTICE OF EMERGENCY MOTION & EMERGENCY MOTION TO BE RELIEVED AS
                                                  COUNSEL
